EXHIBIT 10.17


SPARTAN STORES, INC.
2001 STOCK INCENTIVE PLAN


SECTION 1
ESTABLISHMENT OF PLAN; PURPOSE OF PLAN

          1.1          Establishment of Plan. The Company hereby establishes the
2001 STOCK INCENTIVE PLAN for its Directors and certain of its Associates. The
Plan permits the grant and award of Stock Options, Restricted Stock, and Stock
Awards.

          1.2          Purpose of Plan. The purpose of the Plan is to provide
Participants with an increased incentive to contribute to the long-term
performance and growth of the Company and its Subsidiaries, to join the
interests of Participants with the interests of the Company's shareholders
through the opportunity for increased stock ownership and to attract and retain
Participants. The Plan is further intended to provide flexibility to the Company
in structuring long-term incentive compensation to best promote the foregoing
objectives. Within that context, it is intended that most awards of Stock
Options under the Plan are to provide performance-based compensation under
Section 162(m) of the Code and the Plan shall be interpreted, administered and
amended if necessary to achieve that purpose.

SECTION 2
DEFINITIONS

          The following words have the following meanings unless a different
meaning plainly is required by the context:

 

2.1

"Act" means the Securities Exchange Act of 1934, as amended.

       

2.2

"Affiliate" means any organization controlling, controlled by or under common
control with the Company.

       

2.3

"Associate" means an employee of the Company or one of its Subsidiaries.

       

2.4

"Board" means the Board of Directors of the Company.

       

2.5

"Cause" means, with respect to termination of employment, (1) willful continued
failure to perform or willful poor performance of duties (other than due to
Disability) after warning and reasonable opportunity to meet reasonable required
performance standards; (2) gross negligence causing or putting the Company or
any Affiliate at risk of significant damage or harm; (3) misappropriation of or
intentional damage to the property of the Company or any Affiliate; (4)
conviction of a felony (other than negligent vehicular homicide); (5)
intentional act or omission that the Participant knows or should know is
significantly detrimental to the interests of the Company or any Affiliate; or
(6) violation of any provisions of any employment agreement between the Company
(or any Affiliate) and the Participant concerning loyalty and confidentiality or
concerning ownership of ideas, inventions and other intellectual property. With
respect to the removal of a Director, "Cause" shall be as defined in the
Company's Restated Articles of Incorporation.




1

--------------------------------------------------------------------------------


 

2.6

"Change in Control" has the meaning given to that term in the Spartan Stores,
Inc. Supplemental Executive Retirement Plan, as it may be amended from time to
time.

       

2.7

"Code" means the Internal Revenue Code of 1986, as amended. Each reference
herein to a section or sections of the Code shall, unless otherwise noted, be
deemed to include a reference to the rules and regulations issued under such
section(s) of the Code.

       

2.8

"Committee" means the Compensation Committee of the Board. The Committee shall
consist of at least two Directors and all of its members shall be "non-employee
directors" as defined in Rule 16b-3 issued under the Act and "outside directors"
as defined in Section 162(m) of the Code.

       

2.9

"Common Stock" means the Company's common stock, no par value.

       

2.10

"Company" means Spartan Stores, Inc., a Michigan corporation, and its successors
and assigns.

       

2.11

To be in "Competition" with the Company means (1) to be in direct or indirect
competition with the Company or any Affiliate; (2) to be employed by, perform
services for, advise or assist, own any interest in or loan or otherwise provide
funds to, any other business that is engaged (or seeking the Participant's
services with a view to becoming engaged) in any Competitive Business; or (3) to
solicit or suggest, or provide assistance to anyone else seeking to solicit or
suggest, that any person having or contemplating a Covered Relationship with the
Company or an Affiliate refrain from entering into or terminate the Covered
Relationship, or enter into any similar relationship with anyone else instead of
the Company or the Affiliate; provided, however, that owning not more than 2% of
any class of securities of a publicly traded entity shall not be considered
"Competition," provided that the Participant does not engage in other activity
listed above.

       

2.12

A "Competitive Business" means a business that (1) owns, (2) operates, or (3)
sells or supplies products similar to or that substitute for products supplied
by the Company of any Affiliate to, any Covered Operation that is located in any
state of the United States in which the Company or any Affiliate owns, operates,
or sells or supplies products to, any Covered Operation.

       

2.13

"Covered Operation" means any grocery store, grocery superstore, wholesale club,
supermarket, limited assortment store, convenience store, drug store, pharmacy
or any other store that offers grocery or food products separate or in
combination with pharmaceutical products, general merchandise or other nonfood
products or any grocery or convenience store product distribution facility.

       

2.14

"Covered Relationship" means a customer relationship, a vendor relationship, an
employment relationship, or any other contractual or independent contractor
relationship.

       

2.15

"Director" means a member of the Board.

       

2.16

"Disability" means an inability of a Participant to perform his or her
employment duties due to physical or mental disability for a continuous period
of one hundred eighty days (180) days or longer and the Participant is eligible
for benefits under the Company's long-term disability policy.




2

--------------------------------------------------------------------------------


 

2.17

"Incentive Award" means the award or grant of a Stock Option, a share or shares
of Restricted Stock or a Stock Award, or any combination thereof, to a
Participant pursuant to the Plan.

       

2.18

"Market Value" means the average of the highest and lowest sales prices of the
Common Stock reported on the Nasdaq National Market (or such other quotation
system or stock exchange on which the Company's Common Stock may be traded on
the date in question) on the date in question or, if the date in question is not
a trading day, the most recent date on which shares of Common Stock were traded
on the Nasdaq National Market (or such other quotation system or stock
exchange). If the Company's Common Stock is not listed on Nasdaq or another
quotation system or stock exchange on the date in question, the Market Value
shall be determined by any means deemed fair and reasonable by the Committee,
which determination shall be final and binding on all parties.

       

2.19

"Mature Shares" means shares of Common Stock that a Participant has owned for at
least six months.

       

2.20

"Participant" means a Director or Associate who is granted an Incentive Award
under the Plan.

       

2.21

"Plan" means the Spartan Stores, Inc. 2001 Stock Incentive Plan as set forth
herein, as it may be amended from time to time.

       

2.22

"Restricted Period" means the period of time during which Restricted Stock
awarded under the Plan is subject to restrictions. The Restricted Period may
differ among Participants and may have different expiration dates with respect
to shares of Restricted Stock covered by the same Incentive Award.

       

2.23

"Restricted Stock" means Common Stock awarded to a Participant pursuant to
Section 6 of the Plan.

       

2.24

"Retirement" means the termination of employment as a result of retirement on or
after one or more of the retirement dates specified in the Spartan Stores, Inc.
Cash Balance Pension Plan.

       

2.25

"Stock Award" means an award of Common Stock awarded to a Participant pursuant
to Section 7 of the Plan.

       

2.26

"Stock Option" means the right to purchase Common Stock at a stated price for a
specified period of time. For purposes of the Plan, a Stock Option may be either
an incentive stock option within the meaning of Section 422(b) of the Code or a
nonqualified stock option.

       

2.27

"Subsidiary" means any corporation or other entity of which 50% or more of the
outstanding voting stock or voting ownership interest is directly or indirectly
owned or controlled by the Company or by one or more Subsidiaries of the
Company. The term "Subsidiary" includes present and future Subsidiaries of the
Company.



3

--------------------------------------------------------------------------------


SECTION 3
ADMINISTRATION

          3.1          Power and Authority. The Committee shall administer the
Plan. The Committee may delegate record keeping, calculation, payment and other
ministerial administrative functions to individuals designated by the Committee,
who may be associates of the Company or its Subsidiaries. Except as limited in
the Plan or as may be necessary to ensure, to the extent that the Committee so
desires, that the Plan provides performance-based compensation under Section
162(m) of the Code, the Committee shall have all of the express and implied
powers and duties set forth in the Bylaws of the Company and the Plan, shall
have full power and authority to interpret the provisions of the Plan and
Incentive Awards granted under the Plan and shall have full power and authority
to supervise the administration of the Plan and Incentive Awards granted under
the Plan and to make all other determinations considered necessary or advisable
for the administration of the Plan. All determinations, interpretations and
selections made by the Committee regarding the Plan shall be final and
conclusive. The Committee shall hold its meetings at such times and places as it
considers advisable. Action may be taken by a written instrument signed by all
of the members of the Committee and any action so taken shall be fully as
effective as if it had been taken at a meeting duly called and held. The
Committee shall make such rules and regulations for the conduct of its business
as it considers advisable.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may consider
necessary or desirable and as are consistent with the terms of the Plan,
including, without limitation, the following: (a) the persons who shall be
selected as Participants; (b) the nature and, subject to the limitation set
forth in Section 4.2 of the Plan, extent of the Incentive Awards to be made to
each Participant (including the number of shares of Common Stock to be subject
to each Incentive Award, any exercise price, the manner in which an Incentive
Award will vest or become exercisable and the form of payment for the Incentive
Award); (c) the time or times when Incentive Awards will be granted; (d) the
duration of each Incentive Award; and (e) the restrictions and other conditions
to which payment or vesting of Incentive Awards may be subject.

          3.3          Amendments or Modifications of Awards. The Committee
shall have the authority to amend or modify the terms of any outstanding
Incentive Award in any manner, provided that the amended or modified terms are
not prohibited by the Plan as then in effect, including, without limitation, the
authority to: (a) modify the number of shares or other terms and conditions of
an Incentive Award; (b) extend the term of an Incentive Award; (c) accelerate
the exercisability or vesting or otherwise terminate, waive or modify any
restrictions relating to an Incentive Award; (d) accept the surrender of any
outstanding Incentive Award; and (e) to the extent not previously exercised or
vested, authorize the grant of new Incentive Awards in substitution for
surrendered Incentive Awards; provided, that Incentive Awards issued under the
Plan may not be repriced, replaced, regranted through cancellation or modified
without shareholder approval if the effect of such repricing, replacement,
regrant or modification would be to reduce the exercise price of then
outstanding Incentive Awards to the same Participants.

          3.4          Indemnification of Committee Members. Neither any member
or former member of the Committee, nor any individual or group to whom authority
or responsibility is or has been delegated, shall be personally responsible or
liable for any act or omission in connection with the performance of powers or
duties or the exercise of discretion or judgment in the administration and
implementation of the Plan. Each person who is or shall have been a member of
the Committee shall be indemnified and held harmless by the Company from and
against any cost, liability or expense imposed or incurred in connection with
such person's or the Committee's taking or failing to take any action under the
Plan or the exercise of discretion or judgment in the administration and
implementation of the Plan. Each such person shall be justified in relying on
information furnished in connection with the Plan's administration by any
appropriate person or persons.




4

--------------------------------------------------------------------------------


SECTION 4
SHARES SUBJECT TO THE PLAN

          4.1          Number of Shares. Subject to adjustment as provided in
Section 4.3 of the Plan, the total number of shares of Common Stock available
for Incentive Awards under the Plan shall be 2,000,000; plus shares subject to
Incentive Awards that are canceled, surrendered, modified, exchanged for
substitute Incentive Awards or that expire or terminate prior to the exercise or
vesting of the Incentive Awards in full and shares that are surrendered to the
Company in connection with the exercise or vesting of Incentive Awards, whether
previously owned or otherwise subject to such Incentive Awards. Such shares
shall be authorized and unissued shares or shares repurchased by the Company,
including shares purchased on the open market.

          4.2          Limitation Upon Incentive Awards. No Participant shall be
granted, during any calendar year, Incentive Awards with respect to more than
25% of the total number of shares of Common Stock available for Incentive Awards
under the Plan set forth in Section 4.1 of the Plan, subject to adjustment as
provided in Section 4.3 of the Plan. The purpose of this Section 4.2 is to
ensure that the Plan provides performance-based compensation under Section
162(m) of the Code and this Section 4.2 shall be interpreted, administered and
amended if necessary to achieve that purpose.

          4.3          Adjustments.

          (a)          Stock Dividends and Distributions. If the number of
shares of Common Stock outstanding changes by reason of a stock dividend, stock
split, recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the number and kind of securities subject
to Incentive Awards and reserved for issuance under the Plan, together with
applicable exercise prices, as well as the number of shares available for
issuance under the Plan, shall be adjusted appropriately. No fractional shares
shall be issued pursuant to the Plan and any fractional shares resulting from
such adjustments shall be eliminated from the respective Incentive Awards.

          (b)          Other Actions Affecting Common Stock. If there occurs,
other than as described in the preceding subsection, any merger, business
combination, recapitalization, reclassification, subdivision or combination
approved by the Board that would result in the persons who were shareholders of
the Company immediately prior to the effective time of any such transaction
owning or holding, in lieu of or in addition to shares of Common Stock, other
securities, money and/or property (or the right to receive other securities,
money and/or property) immediately after the effective time of such transaction,
then the outstanding Incentive Awards and reserves for Incentive Awards under
the Plan shall be adjusted in such manner and at such time as shall be equitable
under the circumstances. It is intended that in the event of any such
transaction, Incentive Awards under the Plan shall entitle the holder of each
Incentive Award to receive (upon exercise in the case of Stock Options), in lieu
of or in addition to shares of Common Stock, any other securities, money and/or
property receivable upon consummation of any such transaction by holders of
Common Stock with respect to each share of Common Stock outstanding immediately
prior to the effective time of such transaction; upon any such adjustment,
holders of Incentive Awards under the Plan shall have only the right to receive
in lieu of or in addition to shares of Common Stock such other securities, money
and/or other property as provided by the adjustment. If the agreement,
resolution or other document approved by the Board to effect any such
transaction provides for the adjustment of Incentive Awards under the Plan in
connection with such transaction, then the adjustment provisions contained in
such agreement, resolution or other document shall be final and conclusive.



5

--------------------------------------------------------------------------------


SECTION 5
STOCK OPTIONS

          5.1          Grant. A Participant may be granted one or more Stock
Options under the Plan. The Committee, in its discretion, may provide in the
initial grant of a Stock Option or other Incentive Award for the subsequent
automatic grant of additional Stock Options for the number of Mature Shares, if
any, that are surrendered to the Company in connection with the exercise or
vesting of the initial or any subsequently granted Stock Option or other
Incentive Award. Stock Options shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. In addition, the Committee may vary, among
Participants and among Stock Options granted to the same Participant, any and
all of the terms and conditions of the Stock Options granted under the Plan.
Subject to the limitation imposed by Section 4.2 of the Plan, the Committee
shall have complete discretion in determining the number of Stock Options
granted to each Participant. The Committee may designate whether a Stock Option
is to be considered an incentive stock option as defined in Section 422(b) of
the Code; provided, that the number of shares of Common Stock that may be
designated as subject to incentive stock options for any given Participant shall
be limited to that number of shares that become exercisable for the first time
by the Participant during any calendar year (under all plans of the Company and
its Subsidiaries) and have an aggregate Market Value less than or equal to
$100,000 (or such other amount as may be set forth in relevant sections of the
Code) and all shares subject to an Incentive Award that have a Market Value in
excess of such aggregate amount shall automatically be subject to Stock Options
that are not incentive stock options. No Stock Option granted to a Director who
is not an Associate shall be considered an incentive stock option.

          5.2          Stock Option Agreements. Stock Options shall be evidenced
by stock option agreements or certificates of award, or both, containing the
terms and conditions applicable to such Stock Options. To the extent not covered
by the stock option agreement or certificate of award, the terms and conditions
of this Section 5 shall govern.

          5.3          Stock Option Price. The per share Stock Option price
shall be determined by the Committee; provided, that the per share Stock Option
price for any shares designated as incentive stock options shall be equal to or
greater than 100% of the Market Value on the date of grant (or such higher
amount as may be necessary under Section 5.5 below).

          5.4          Medium and Time of Payment. The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan shall be
payable in cash or, if the Committee consents or provides in the applicable
stock option agreement or grant, in Mature Shares or other consideration
substantially equivalent to cash. The time and terms of payment may be amended
with the consent of a Participant before or after exercise of a Stock Option.
The Committee may from time to time authorize payment of all or a portion of the
Stock Option price in the form of a promissory note or other deferred payment
installments according to such terms as the Committee may approve; provided,
however, that such promissory note or other deferred payment installments shall
be with full recourse and shall bear a market rate of interest. The Board may
restrict or suspend the power of the Committee to permit such loans and may
require that adequate security be provided.

          5.5          Stock Options Granted to 10% Shareholders. No Stock
Option granted to any Participant who at the time of such grant owns, together
with stock attributed to such Participant under Section 424(d) of the Code, more
than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries may be designated as an incentive stock
option, unless such Stock Option provides an exercise price equal to at least
110% of the Market Value of the Common Stock and the exercise of the Stock
Option after the expiration of five years from the date of grant of the Stock
Option is prohibited by its terms.



6

--------------------------------------------------------------------------------


          5.6          Limits on Exercisability. Except as set forth in Section
5.5, Stock Options shall be exercisable for such periods, not to exceed 10 years
from the date of grant, as may be fixed by the Committee. At the time of the
exercise of a Stock Option, the holder of the Stock Option, if requested by the
Committee, must represent to the Company that the shares are being acquired for
investment and not with a view to the distribution thereof. The Committee may in
its discretion require a Participant to continue the Participant's service with
the Company and its Subsidiaries for a certain length of time prior to a Stock
Option becoming exercisable and may eliminate such delayed vesting provisions.

          5.7          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
permits (before or after the option grant) or unless the stock option agreement
or grant provides otherwise, Stock Options granted under the Plan may not be
sold, exchanged, transferred, pledged, assigned or otherwise alienated or
hypothecated except by will or the laws of descent and distribution, and, as a
condition to any transfer permitted by the Committee or the terms of the stock
option agreement or grant, the transferee must execute a written agreement
permitting the Company to withhold from the shares subject to the Stock Option a
number of shares having a Market Value at least equal to the amount of any
federal, state or local withholding or other taxes associated with or resulting
from the exercise of a Stock Option. All provisions of a Stock Option that are
determined with reference to the Participant, including without limitation those
that refer to the Participant's employment with the Company or its Subsidiaries,
shall continue to be determined with reference to the Participant after any
transfer of a Stock Option.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee deems advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          5.8          Termination of Employment or Directorship. Unless the
Committee otherwise consents or permits (before or after the option grant) or
unless the stock option agreement or grant provides otherwise:

          (a)          General. If a Participant ceases to be a Director or to
be employed by the Company or one of its Subsidiaries for any reason other than
the Participant's death, Disability, Retirement (in the case of Associates only)
or termination for Cause, the Participant may exercise his or her Stock Options
in accordance with their terms for a period of three months after such
termination of employment or directorship, but only to the extent the
Participant was entitled to exercise the Stock Options on the date of
termination. For purposes of the Plan, the following shall not be considered a
termination of employment: (1) a transfer of an employee from the Company to any
Subsidiary; (2) a leave of absence, duly authorized in writing by the Company,
for military service or for any other purpose approved by the Company if the
period of such leave does not exceed 90 days; (3) a leave of absence in excess
of 90 days, duly authorized in writing by the Company, provided that the
employee's right to re-employment is guaranteed by statute, contract or written
policy of the Company; or (4) a termination of employment as an officer with
continued service as an Associate. For purposes of the Plan, termination of
employment shall be considered to occur on the date on which the Associate is no
longer obligated to perform services for the Company or any of its Subsidiaries
and the employee's right to re-employment is not guaranteed by statute, contract
or written policy of the Company, regardless of whether the employee continues
to receive compensation from the Company or any of its Subsidiaries after such
date.




7

--------------------------------------------------------------------------------


          (b)          Death. If a Participant dies either while an Associate or
Director or after the termination of employment or directorship other than for
Cause but during the time when the Participant could have exercised a Stock
Option, the Stock Options issued to such Participant shall be exercisable in
accordance with their terms by the personal representative of such Participant
or other successor to the interest of the Participant for one year after the
Participant's death, but only to the extent that the Participant was entitled to
exercise the Stock Options on the date of death or termination of employment or
directorship, whichever first occurred, and not beyond the original terms of the
Stock Options.

          (c)          Disability. If a Participant ceases to be an Associate or
Director of the Company or one of its Subsidiaries due to the Participant's
Disability, the Participant may exercise his or her Stock Options in accordance
with their terms for one year following such termination of employment or
directorship, but only to the extent that the Participant was entitled to
exercise the Stock Options on the date of such event and not beyond the original
terms of the Stock Options.

          (d)          Participant Retirement. If a Participant Retires as an
Associate, Stock Options granted under the Plan to that Participant may be
exercised in accordance with their terms during the remaining terms of the Stock
Options.

          (e)          Termination for Cause. If a Participant' employment is
terminated for Cause or the Participant is removed as a Director for Cause, the
Participant shall have no further right to exercise any Stock Options previously
granted. The Committee or officers designated by the Committee shall have
absolute discretion to determine whether a termination or removal is for Cause.

          (f)          Entering into Competition. Notwithstanding anything
herein or set forth in the Participant's stock option agreement or certificate
of award to the contrary, if a Participant enters into Competition with the
Company, the Participant shall have no further right to exercise any Stock
Options previously granted. The Committee or officers designated by the
Committee shall have absolute discretion to determine whether a Participant has
entered into Competition with the Company.

SECTION 6
RESTRICTED STOCK

          6.1          Grant. The Committee may grant to any Participant
Restricted Stock under the Plan. Restricted Stock shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as shall be
determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, consistent with the provisions of the Plan, to
the vesting of Restricted Stock as it considers appropriate. The Committee may
also require that certificates representing shares of Restricted Stock be
retained and held in escrow by a designated employee or agent of the Company or
any Subsidiary until any restrictions applicable to shares of Common Stock so
retained have been satisfied or lapsed.

          6.2          Restricted Stock Agreements. Awards of Restricted Stock
shall be evidenced by restricted stock agreements or certificates of award
containing such terms and conditions, consistent with the provisions of the
Plan, as the Committee shall from time to time determine. Unless a restricted
stock agreement or certificate of award provides otherwise, Restricted Stock
awards shall be subject to the terms and conditions set forth in this Section 6.




8

--------------------------------------------------------------------------------


          6.3          Termination of Employment or Directorship. Unless the
Committee otherwise consents or permits (before or after the grant of Restricted
Stock) or unless the restricted stock agreement or grant provides otherwise:

          (a)          General. If a Participant ceases to be a Director or to
be employed by the Company or one of its Subsidiaries during the Restricted
Period for any reason other than the Participant's death, Disability, Retirement
(in the case of Associates only) or termination for Cause, any shares of
Restricted Stock still subject to restrictions at the date of such termination
shall automatically be forfeited and returned to the Company. For purposes of
the Plan, the following shall not be considered a termination of employment: (1)
a transfer of an employee from the Company to any Subsidiary; (2) a leave of
absence, duly authorized in writing by the Company, for military service or for
any other purpose approved by the Company if the period of such leave does not
exceed 90 days; (3) a leave of absence in excess of 90 days, duly authorized in
writing by the Company, provided that the employee's right to re-employment is
guaranteed by statute, contract or written policy of the Company; or (4) a
termination of employment as an officer with continued service as an Associate.
For purposes of the Plan, termination of employment shall be considered to occur
on the date on which the Associate is no longer obligated to perform services
for the Company or any of its Subsidiaries and the employee's right to
re-employment is not guaranteed by statute, contract or written policy of the
Company, regardless of whether the employee continues to receive compensation
from the Company or any of its Subsidiaries after such date.

          (b)          Death, Retirement or Disability. In the event a
Participant terminates his or her employment or directorship with the Company
because of death, Disability or (in the case of Associates only) Retirement
during the Restricted Period, the restrictions applicable to the shares of
Restricted Stock shall terminate automatically with respect to that number of
shares (rounded to the nearest whole number) equal to the total number of shares
of Restricted Stock granted to such Participant, multiplied by the number of
full months that have elapsed since the date of grant, divided by the total
number of full months in the Restricted Period. All remaining shares shall be
forfeited and returned to the Company; provided, that the Committee may, in its
sole discretion, waive the restrictions remaining on any or all such remaining
shares of Restricted Stock either before or after the death, Disability or
Retirement of the Participant.

          (c)          Termination for Cause. If a Participant's employment is
terminated for Cause or the Participant is removed as a Director for Cause, the
Participant shall have no further right to exercise or receive any Restricted
Stock and all Restricted Stock still subject to restrictions at the date of such
termination shall automatically be forfeited and returned to the Company. The
Committee or officers designated by the Committee shall have absolute discretion
to determine whether a termination or removal is for Cause.

          (d)          Entering into Competition. Notwithstanding anything
herein or set forth in the Participant's restricted stock agreement or
certificate of award to the contrary, if a Participant enters into Competition
with the Company, the Participant shall have no further right to exercise or
receive any Restricted Stock and all Restricted Stock still subject to
restrictions at the date of such termination shall automatically be forfeited
and returned to the Company. The Committee or officers designated by the
Committee shall have absolute discretion to determine whether a Participant has
entered into Competition with the Company.

          6.4          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
permits or unless the terms of the restricted stock agreement or grant provide
otherwise: (1) shares of Restricted Stock




9

--------------------------------------------------------------------------------


shall not be sold, exchanged, transferred, pledged, assigned or otherwise
alienated or hypothecated during the Restricted Period except by will or the
laws of descent and distribution; and (2) all rights with respect to Restricted
Stock granted to a Participant under the Plan shall be exercisable during the
Participant's lifetime only by such Participant, his or her guardian or legal
representative.



          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to an award of
Restricted Stock under the Plan as the Committee considers advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          6.5          Legending of Restricted Stock. Any certificates
evidencing shares of Restricted Stock awarded pursuant to the Plan shall bear
the following legend:

> The shares represented by this certificate were issued subject to certain
> restrictions under the Spartan Stores, Inc. 2001 Stock Incentive Plan (the
> "Plan"). This certificate is held subject to the terms and conditions
> contained in a restricted stock agreement that includes a prohibition against
> the sale or transfer of the stock represented by this certificate except in
> compliance with that agreement and that provides for forfeiture upon certain
> events. Copies of the Plan and the restricted stock agreement are on file in
> the office of the Secretary of the Company.

          6.6          Rights as a Shareholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to Restricted Stock
held of record by such Participant as if the Participant held unrestricted
Common Stock; provided, that the unvested portion of any award of Restricted
Stock shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to Sections 6.1, 6.3 and 6.4 of the Plan. Unless the
Committee otherwise determines or unless the terms of the restricted stock
agreement or grant provide otherwise, any non-cash dividends or distributions
paid with respect to shares of unvested Restricted Stock shall be subject to the
same restrictions as the shares to which such dividends or distributions relate.

SECTION 7
STOCK AWARDS

          7.1          Grant. A Participant may be granted one or more Stock
Awards under the Plan. Stock Awards shall be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion.

          7.2          Rights as a Shareholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to shares of Common
Stock issued to the Participant as a Stock Award under this Section 7 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Award; provided, that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it considers appropriate.

SECTION 8
CHANGE IN CONTROL

          8.1          Acceleration of Vesting. If a Change in Control of the
Company shall occur, then, unless the Committee or the Board otherwise
determines with respect to one or more Incentive Awards, without action by the
Committee or the Board: (a) all outstanding Stock Options shall become
immediately exercisable in full and shall remain exercisable during the
remaining term thereof, regardless of whether the Participants to whom such
Stock Options have been granted remain in the employ or



10

--------------------------------------------------------------------------------


service of the Company or any Subsidiary; and (b) all other outstanding
Incentive Awards shall become immediately fully vested and exercisable and
nonforfeitable.



          8.2          Cash Payment for Stock Options. If a Change in Control of
the Company shall occur, then the Committee, in its sole discretion, and without
the consent of any Participant affected thereby, may determine that some or all
Participants holding outstanding Stock Options shall receive, with respect to
some or all of the shares of Common Stock subject to such Stock Options, as of
the effective date of any such Change in Control of the Company, cash in an
amount equal to the greater of the excess of (a) the highest sales price of the
shares on the Nasdaq National Market (or any other quotation system or stock
exchange on which the Company's Common Stock may be listed or traded at that
time) on the date immediately prior to the effective date of such Change in
Control of the Company or (b) the highest price per share actually paid in
connection with any Change in Control of the Company over the exercise price per
share of such Stock Options. Upon of a Participant's receipt of such amount with
respect to some or all of his or her Stock Options, such Stock Options shall be
cancelled and may no longer be exercised by such Participant.

SECTION 9
GENERAL PROVISIONS

          9.1          No Rights to Awards. No Participant or other person shall
have any claim to be granted any Incentive Award under the Plan and there is no
obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant.

          9.2          Withholding. The Company or a Subsidiary shall be
entitled to: (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to an
Incentive Award, including, without limitation, the grant, exercise or vesting
of, or payment of dividends with respect to, an Incentive Award or a
disqualifying disposition of Common Stock received upon exercise of an incentive
stock option; or (b) require a Participant promptly to remit the amount of such
withholding to the Company before taking any action with respect to an Incentive
Award. Unless the Committee determines otherwise, withholding may be satisfied
by withholding Common Stock to be received upon exercise or vesting of an
Incentive Award or by delivery to the Company of previously owned Common Stock.

          9.3          Compliance With Laws; Listing and Registration of Shares.
All Incentive Awards granted under the Plan (and all issuances of Common Stock
or other securities under the Plan) shall be subject to all applicable laws,
rules and regulations, and to the requirement that if at any time the Committee
shall determine, in its discretion, that the listing, registration or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the grant of such Incentive Award or the issuance or purchase of shares
thereunder, such Incentive Award may not be exercised in whole or in part, or
the restrictions on such Incentive Award shall not lapse, unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

          9.4          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional



11

--------------------------------------------------------------------------------


compensation arrangements, including the grant of stock options and other
stock-based awards, and such arrangements may be either generally applicable or
applicable only in specific cases.



          9.5          No Right to Employment. The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or any Subsidiary. The Company or any Subsidiary may at
any time dismiss a Participant from employment, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement with a Participant.

          9.6          Suspension of Rights under Incentive Awards. The Company,
by written notice to a Participant, may suspend a Participant's and any
transferee's rights under any Incentive Award for a period not to exceed 30 days
while the termination for Cause of that Participant's employment with the
Company and its Subsidiaries is under consideration.

          9.7          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the state of Michigan and applicable federal law.

          9.8          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

SECTION 10
TERMINATION AND AMENDMENT

          The Board may terminate the Plan at any time or may from time to time
amend the Plan as it considers proper and in the best interests of the Company,
provided that no such amendment may impair any outstanding Incentive Award
without the consent of the Participant, except according to the terms of the
Plan or the Incentive Award. No termination, amendment or modification of the
Plan shall become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.

SECTION 11
EFFECTIVE DATE AND DURATION OF THE PLAN

          The Plan shall take effect May 9, 2001, subject to approval by the
shareholders at the Company's 2001 Annual Meeting of Shareholders or any
adjournment thereof or at a Special Meeting of Shareholders. Unless earlier
terminated by the Board, no Incentive Award shall be granted under the Plan
after May 8, 2011.








12

--------------------------------------------------------------------------------
